DODSON, Justice,
concurring and dissenting.
The appellants bring two points of error which read:
POINT OF ERROR ONE: The trial court had no power to grant the temporary injunction, since that action is an impermissible substitution by the trial court of its judgment for the legislative judgment of the Commissioners Court as to the appropriate 1992 county budget levels.
POINT OF ERROR TWO: The trial court abused its discretion when it granted the temporary injunction by finding that Appellees had shown a probable right to recover and by finding that the Commissioners Court abused its discretion, since as a matter of law, based on the evidence before the court, the Commissioners Court could not have abused its discretion.
By his opinion, Justice Poff, would overrule appellants’ first point and the second point of error as to Mr. Sherrod’s salary claim. However, Justice Poff would sustain the second point of error as to the claim of Mr. Krai, (Intervenor, i.e., the proposed investigator for the District Attorney’s office).
I disagree with Justice Poff’s disposition. I would sustain appellants’ second point of error, reverse the trial court’s action, dissolve the temporary injunction, and remand the action to the trial court.
On appeal from the trial court’s order granting a temporary injunction, the only question is whether the trial court abused its discretion by granting the temporary injunction. In this instance, I conclude that the question must be answered in the affirmative.
The trial court abuses its discretion by granting a temporary injunction, when the applicant has failed to establish a probable right to requested relief on final hearing. Downer v. Aquamarine Operators, Inc., 701 S.W.2d 238, 241-42 (Tex.1985), cert. denied, 476 U.S. 1159, 106 S.Ct. 2279, 90 L.Ed.2d 721 (1986); Sun Oil Company v. Whitaker, 424 S.W.2d 216, 218 (Tex.1968). In this instance, appellees, as a matter of law, have failed to establish a probable right to their requested relief on final hearing.
In the live trial pleadings, the District Attorney asked the trial court to permanently enjoin the Commissioners Court from ever reducing the budget for his office below the level established in the 1990-91 budget. Also, he asked the trial court to find that the Commissioners Court acted arbitrarily, capriciously and abused its discretion by: reducing his salary supplement from $24,000 to $8,800; reducing his car allowance from $2,400 to $1,200; failing to give certain employees a 2½ percent raise; reducing his investigators from three to two; failing to provide a $24,000 salary for the deleted investigator position; denying raises for attorney positions; denying an additional attorney position; denying funds for his legal expenses in lawsuits brought between himself and county officials; and denying funds for expert witnesses. He further requested the trial court issue a writ of mandamus directing the Commissioners Court to set aside its order enacting *927the 1991-92 budget for his office and directing them to set a reasonable amount for each item of his requested budget.
In essence, the District Attorney wants a permanent injunction against the Commissioners Court prohibiting them from ever reducing the budget for his office at a level lower than the 1990-91 budget and in general a line item review of the budget for the Criminal District Attorney’s office. This the trial court cannot do. See Ector County, Texas, et al. v. Stringer, 843 S.W.2d 477 (1992). The trial court (by injunction or otherwise) lacks jurisdiction to set the District Attorney's salary supplement, the salaries for employees at the District Attorney’s office, or the budget for that office. Id. at 478-80. Furthermore, we have neither found nor have we been directed to an appellate court decision in the state that authorizes or permits a line item judicial review of the legislature’s budget determination for any agency in the three separate branches of government.
Article Y, section 18 of the Texas Constitution establishes the commissioners court as the principle governing body of the county. Under this authority, the commissioners court has the power to determine the county budget and appropriate funds. Tex. Const. art. V, § 18(b). The courts have no such power. Ector County, Texas, et al. v. Stringer, 843 S.W.2d at 478-80. Article V, section 8 of the Texas Constitution vests the district court with “appellate jurisdiction and general supervisory control over the County Commissioners Court, with such exceptions and under such regulations as may be prescribed by law.” Tex. Const. art. V, § 8.
The scope of the district court’s jurisdiction has been defined by case law, as the court stated in Tarrant County v. Shannon, 129 Tex. 264, 104 S.W.2d 4, 9 (1937):
It is equally well settled that the supervisory power of the district court over the judgments of a commissioners’ court, as authorized by article 5, section 8, of the Constitution, and article 1908 of the Revised Civil Statutes [the predecessor of the Government Code], can only be invoked when it acts beyond its jurisdiction or clearly abuses the discretion conferred on it by law.
(emphasis added). Accord Yoakum County v. Gaines County, 139 Tex. 442, 163 S.W.2d 393 (1942). In the area of fiscal policy, the district court’s role is necessarily a very limited one. Ector County, Texas, et al. v. Stringer, 843 S.W.2d at 478-79. As the Stringer court stated:
In short, the district court may order the commissioners court to exercise its discretion, but cannot tell the commissioners what decision to make. Once the commissioners court exercises its discretion, the district court may review the order for abuse of discretion, but it cannot substitute its discretion for that of the commissioners court.
Id. at 479 (emphasis added).
When the commissioners court establishes and sets the county budget, the court exercises its constitutionally granted legislative function. Tex. Const. art. V, § 18. When the district court exercises its constitutional authority to review the commissioners court’s actions, for an abuse of discretion, the district court should follow the established principles for judicial review of legislative actions. In that regard, it is well settled that when the courts review legislative action “... [i]t is to be presumed that the Legislature has not acted unreasonably or arbitrarily; and a mere difference of opinion, where reasonable minds could differ, is not a sufficient basis for striking down legislation as arbitrary or unreasonable.” Smith v. Davis, 426 S.W.2d 827, 831 (Tex.1968). In other words, the courts should not interfere when the challenged action is a matter on which reasonable minds can differ or which presents issues or actions that are fairly debatable.
In this instance, all of the challenged budgetary items present fairly debatable issues and matters on which reasonable minds can differ.1 Under those circum*928stances, the trial court is not at liberty to substitute its judgment for that of the Commissioners Court.
Appellees rely on Vondy v. Commissioners Court of Uvalde Cty., 620 S.W.2d 104 (Tex.1981), to support their position. In Vondy, the commissioners court failed and refused to set a salary for a duly elected constable. Id. at 104-05. The constable sought mandamus relief in the district court to compel the commissioners court to set a reasonable salary for his office. Id. The district court denied relief. Id. The court of appeals dismissed the action on procedural grounds. Id.
In Vondy, the Supreme Court determined that under Article XVI, section 61 of the Texas Constitution, the commissioners court has a mandatory, nondiscretionary, and ministerial duty to compensate constables on a salary basis. Id. at 108-09.2 The Vondy court further stated that the commissioners court abuses its discretion by not setting a reasonable salary for a duly elected precinct constable. Id. The court based its decision on two rationales: (1) the mandatory constitutional directive to the commissioners court; and (2) the inherent power of the judiciary to protect itself from legislative impairment or destruction. Id.
In this instance, the circumstances presented do not bring this action within the ambits of Vondy. First, there is no mandatory constitutional directive which requires the Commissioners Court to set a salary supplement for the Criminal District Attorney. Article XVI, section 61 applies only to precinct officers. See Tex. Const. art. XVI, § 61.
Section 46.008(b) of the Texas Government Code is the only statutory authority for the Commissioners Court to supplement the Criminal District Attorney’s state salary. This section provides that “[a] commissioners court may supplement the prosecutor’s state salary but may not pay the prosecutor an amount less than the compensation it pays its highest paid district judge.” Tex.Gov’t.Code Ann. § 46.003(b) (Vernon 1988). The only mandatory provision is the “may not pay ... less than ...” language, which requires the Commissioners Court to pay the Criminal District Attorney a salary supplement equal to the highest salary supplement paid to a district judge for the county. The statute prescribes no top limit. Nevertheless, any amount above the prescribed lower limit is purely discretionary with the Commissioners Court.
Second, I am not persuaded that the inherent power rationale from Vondy directs the district courts of this state to make, on request, a budgetary review of the commissioners court’s county budget for reasonableness. In legal essence, the Vondy court told the commissioners court that it could not effectively destroy a constitutionally established elective office by failing or refusing to set a reasonable salary for the position.
The cases since Vondy agree that use of inherent power to review the county budget process should be cautiously and reluctantly invoked. In that regard, I found no appellate cases decided after Vondy that have required the district court to review the budget of a county-funded office or required the commissioners court to set a reasonable salary for any personnel paid from county funds. In general, the cases acknowledge the inherent power principle of Vondy and note that the doctrine is limited to the failure and refusal to provide essential (i.e. absolutely necessary) resources for the necessary and proper functioning of the particular county offices. Bomer v. Ector County Com’rs Court, 676 S.W.2d 662, 665 (Tex.App. — El Paso 1984, writ ref’d n.r.e.); Dist. Judges of *929188th Jud. Dist. v. Cty. J., 657 S.W.2d 908, 910 (Tex.App. — Texarkana 1983, writ ref'd n.r.e.); County Com’rs Court of Dallas Cty. v. Williams, 638 S.W.2d 218, 225 (Tex.App. — Eastland 1982), writ refd n.r.e. per curiam, 655 S.W.2d 206 (Tex.1983) (where the supreme court limited the doctrine’s application to essential functions, i.e. those which are absolutely necessary and indispensable).
On remand, in Vondy v. Com’rs Court of Uvalde County, 714 S.W.2d 417 (Tex.App. — San Antonio 1986, writ ref’d n.r.e.) (Vondy II — the continuing saga), the court determined that the salary of twenty (20) cents per hour for the constable was unreasonable and a further abuse of discretion by the commissioners court.
In this instance, even if we assume ar-guendo that the district court has the authority to review the Criminal District Attorney’s salary supplement set by the Commissioners Court for the 1991-92 fiscal year for reasonableness then, as a matter of law, it cannot be said that $8,800 is unreasonable when the supplement is similar, equal to, and comparable to that of other district attorneys similarly situated. In other words, it cannot be said that a salary supplement greater than the $8,800 figure set for the Criminal District Attorney is an essential, absolutely necessary, and indispensable appropriation for the proper functioning of the office. Particularly where, as here, the supplement amount is fairly debatable, and a matter on which reasonable minds could differ.
In sum, I would sustain appellants’ second point of error, reverse the action of the trial court, dissolve the temporary injunction, and remand the action to the trial court for proceedings consistent with this opinion. Determination of the first point of error is unnecessary to the disposition of this appeal.

. In this regard, the record illustrates that Mr. Sherrod’s salary supplement was the fourth largest supplement in this state. In fact, Mr. Sherrod’s salary supplement exceeded that of *928many elected prosecutors in more populous districts.


. Article XVI, section 61 of the Texas Constitution provides in pertinent part:
[i]n all counties in this State, the Commissioners Courts shall be authorized to determine whether precinct officers shall be compensated on a fee basis or on a salary basis, with the exception that it shall be mandatory upon the Commissioners Courts, to compensate all justices of the peace, constables, deputy constables and precinct law enforcement officers on a salary basis beginning January 1, 1973[.]
Tex. Const, art. XVI, § 61.